Order, Family Court, New York County (Sara E Schechter, J.), entered on or about August 19, 2005, which, after a fact-finding hearing, adjudged that respondent father neglected the subject *277child within the meaning of Family Court Act § 1012 (f), unanimously affirmed, without costs. Appeal from order of disposition, same court and Judge, entered on or about March 14, 2006, which directed that the child be placed with the Commissioner of Social Services for a period of one year, unanimously dismissed, without costs.
The preponderance of the evidence supported a finding that the father engaged in excessive corporal punishment against the child. A child protective specialist and a police detective both testified that the child reported being struck with a belt by his father, and this was confirmed upon physical examination (see Matter of Jason G., 3 AD3d 340 [2004], lv denied 2 NY3d 702 [2004]), as corroborated by hospital records and photographs (see Family Ct Act § 1046 [a] [vi]).
The appeal from the order of disposition is academic, as that period of placement has now expired (see Matter of Kayvonne S., 294 AD2d 118 [2002]; Matter of William C.J., 273 AD2d 99 [2000]). Moreover, that order was superseded by a subsequent order, entered March 6, 2007, freeing the child for adoption. Concur—Sullivan, J.P., Nardelli, Williams, Gonzalez and Catterson, JJ.